Citation Nr: 9920736	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-28 211	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed hand 
condition.  

2.  Entitlement to service connection for a claimed right 
shoulder condition.  

3.  Entitlement to service connection for a claimed knee 
condition.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 
and from August 1968 to July 1983.  He also had subsequent 
service in the Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 and subsequent rating 
decisions of the RO.  



REMAND

The veteran claims that he suffered an injury to his right 
hand when it was punctured by a piece of bamboo while 
stationed at a firebase in the Republic of Vietnam.  The 
service personnel records indicate that the veteran 
participated in combat as evidenced by the award of the 
Combat Infantryman Badge.  Where a combat veteran alleges he 
suffers disability due to an injury incurred in combat, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  The Board finds 
that the veteran's claim for a right hand disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The RO 
should consider 38 U.S.C.A. § 1154(b) in conjunction with 
this claim and perform the additional development discussed 
hereinbelow.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In statements and hearing testimony, the veteran also asserts 
that he currently suffers from disability of the right 
shoulder, left hand and the knees as the result of his 
military service.  He notes that he sustained injuries during 
his period active duty and in connection with training 
conducted during subsequent service in the Army Reserve.  
These assertions are not sufficient to make a claim well 
grounded, but the RO has not verified the service in the Army 
Reserve or obtained complete medical records referable 
thereto.  Thus, the RO has a duty to assist the veteran to 
complete his application for benefits.  See 38 U.S.C.A. 
§ 5103(a); Robinette, supra.  Moreover, the RO should attempt 
to obtain any additional treatment records pertinent to this 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
in order to verify the veteran's service 
in the Army Reserve.  This should include 
verification of any period of active duty 
for training during 1993 or 1994.  

2.  The RO should take appropriate steps 
in order to obtain all medical records 
referable to treatment received by the 
veteran in connection with his service in 
the Army Reserve.  This should include 
obtaining all records dealing with 
treatment rendered the veteran in 1993 or 
1994 at the Moncrief Army Hospital at 
Fort Jackson, South Carolina.  

3.  The RO should take appropriate steps 
to obtain copies of all medical records 
referable to medical care rendered the 
veteran by VA.  The veteran also should 
be instructed to submit all medical 
evidence which tends to support his 
assertions that he has right shoulder, 
left hand and knee disability due to 
service.  

4.  The veteran also should be afforded a 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
right hand disorder.  All indicated 
development should be undertaken in this 
regard.  The claims folder should be made 
available to the examiner for review in 
connection with the evaluation.  The 
examiner should elicit from the veteran 
and record a detailed history concerning 
the extent of his right hand injury in 
service.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current right hand 
disability due to disease or injury which 
was incurred in or aggravated by service.  

5.  Following completion of the requested 
development, the RO should undertake to 
review the veteran's claims.  All 
indicated development should be taken in 
this regard.  If any decision remains 
adverse to the veteran, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  They 
should be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


